Citation Nr: 1441933	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1980 to November 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2012 rating decisions by the Denver, Colorado Department of Veterans Affairs Regional Office (RO).  In April 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issues of entitlement to service connection for a right knee disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A right ear hearing loss disability was noted on examination for entrance into service, and is not shown to have increased in severity during (or as a result of) service.

2. The Veteran's tinnitus was caused by his active service, to include noise exposure therein.

CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in October and December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Additionally, the Veteran was afforded a VA examination in connection with the claims decided herein in April 2010, which the Board finds to be adequate, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded his findings in the evidence of record.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran also had the opportunity to testify at a hearing before the undersigned VLJ in April 2013.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2013 hearing the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria and Analysis

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 C.F.R. § 3.303.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service 38 C.F.R. §§ 3.304, 3.306.

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has claimed entitlement to service connection for right ear hearing loss and tinnitus, alleging that such disabilities were the result of his in-service noise exposure.  A review of the Veteran's DD Form 214 shows that he was assigned to the USS Roanoke during active service and he reported at his April 2013 hearing that he worked in the engine room.  Additionally, the Board notes that the Veteran has been awarded entitlement to service connection for left ear hearing loss due to in-service noise exposure.  As such, the Board concedes that the Veteran was exposed to noise on active service.  

Right Ear Hearing Loss

A review of the Veteran's STRs showed that on June 1980 enlistment examination the Veteran was noted to have high frequency hearing loos and audiological evaluation revealed, pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
50

An April 1982 STR shows that the Veteran was afforded an audiological evaluation which revealed pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
45

On September 1984 separation examination, the Veteran was noted to still have a diagnosis of high frequency hearing loss with pure tone thresholds for the right ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
60

The remaining STRs are silent for any complaints or treatment related to right ear hearing loss.  

The Veteran was afforded a VA examination in February 2010.  At that time he reported military noise exposure from working in engine rooms and post-service occupational noise exposure from trains and welding since 2006.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
60
70

Average pure tone thresholds were 40 in the right ear and speech audiometry revealed speech recognition ability of 100 percent.  The examiner assigned a diagnosis of bilateral sensorineural hearing loss and opined that it was not caused by or the result of the Veteran's military noise exposure and explained that in comparing the enlistment and separation examinations, there was no significant change in the right ear hearing acuity.  

Post-service VA treatment records show that the Veteran receives treatment for his right and left ear hearing loss disabilities for the purpose of obtaining hearing aids.  These records provide no indication that the Veteran's right ear hearing loss disability was aggravated beyond its natural progression by his active service.  

It is not in dispute that the Veteran has a current right ear haring loss disability by VA standards (as such is shown by official audiometry) or that right ear high frequency hearing loss pre-existed service (as it was noted on enlistment).  Based on such evidence, the Board is precluded from finding that such disability was incurred in service.  Further, as noted above, the Board has conceded that he was exposed to some degree of noise while on active service.  What he must still show to substantiate his claim is that his pre-existing right ear hearing loss was aggravated by service.

Aggravation of a pre-existing disability in service is established by showing a worsening/increase in severity of the disability during service.  See 38 C.F.R. §3.306.  To substantiate his claim, the Veteran must show a worsening of his pre-existing right ear hearing loss during service.  While the Veteran was afforded an audiometry evaluation in April 1982 which indicated his right ear hearing loss disability may have undergone some worsening, his September 1984 separation audiometry evaluation indicates that any such worsening was only temporary, as the pure tone thresholds at that time were consistent with those found at the time of his June 1980 entrance examination.  Additionally, the Veteran's remaining STRs are silent for any complaints pertaining to his ears or his right ear hearing loss disability.  

Further, the Board notes that the April 2010 VA examiner opined that the Veteran's current right ear hearing loss disability was not caused by or the result of his active service as there was no significant change in the Veteran's right ear hearing acuity between his entrance and separation examinations.  As there are no contrary opinions of record, the Board finds the April 2010 VA opinion probative and persuasive.  

There is no further evidence in the record bearing on whether the Veteran's pre-existing right ear hearing loss increased in severity during service.  As an increase in the severity of the right ear hearing loss during service is not shown, aggravation of the hearing loss disability in service may not be conceded, and service connection for right ear hearing loss disability is not warranted.  The preponderance of the evidence is against the Veteran's claim of service connection; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus

During his February 2010 VA examination, the Veteran reported that he had tinnitus bilaterally, that it was constant, and that it had been present for "as long as he could remember."  The examiner opined that his tinnitus was less likely than not related to his active service and more likely related to pre-service acoustic trauma.  

At a December 2011 hearing before a decision review officer (DRO) at the RO, the Veteran reported that his tinnitus began during active service while working in the engine room aboard the USS Roanoke.  Likewise, at his April 2013 Board hearing before the undersigned, the Veteran reiterated that his tinnitus began during active service and that he did not have symptoms of such prior to service.  

As noted, the Veteran is considered competent to report symptoms which he experiences such as tinnitus and ringing in the ears.  Given that the Veteran's statements are found to be competent, the Board must then assess the credibility of the statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, while at his VA examination, the Veteran reported that his tinnitus had been ongoing for "as long as he could remember," he clarified at his DRO and Board hearings that the onset of his symptoms was during active service; the Board has found no reason to doubt the Veteran's credibility in this regard.  Further, the Board has conceded that the Veteran was exposed to noise while on active service.   

The Veteran's statements are the most relevant evidence in this matter.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.


ORDER

Entitlement to service connection for right ear hearing loss disability is denied. 

Entitlement to service connection for tinnitus is granted.


REMAND

At the outset, the Veteran has submitted an April 2013 statement that the Board has found to be a timely notice of disagreement with a May 2012 denial of service connection for a low back disability.  A review of the record shows that the Veteran was not furnished a statement of the case (SOC) in response to the April 2013 notice of disagreement.  Because the April 2013 notice of disagreement placed this issue in appellate status, this matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's claim of entitlement to service connection for a right knee disability, the Board finds that the February 2012 VA examination is inadequate as the opinion provided is based on the premise that the Veteran had a right knee disability that pre-existed his active service.  The Board acknowledges that the Veteran reported at the time of his June 1980 entrance examination that he had injured his right knee two years prior.  However, upon further orthopedic evaluation, it was noted that his right knee would do well for the foreseeable future and no right knee disability was diagnosed.  As the Veteran was not diagnosed with a right knee disability at that time, the Board finds that he was sound upon entry onto active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  As the Board has found that the Veteran did not have a pre-existing right knee disability, a new VA examination is warranted to determine the etiology of the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran with a statement of the case as to the issue of entitlement to service connection for a low back disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently diagnosed right knee disability.  The examiner must review the claims file and must note that review in the report.  

Based on the examination, the examiner should provide an opinion as to whether the Veteran's right knee disability is at least as likely as not (a 50 percent or better probability) etiologically related to his active service, to include the documented injuries therein.  The examiner should assume the Veteran was sound upon entry into active service.  

The complete rationale for all opinions expressed must be provided.  

3. Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


